DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed April 2nd, 2021 have been entered. Claims 1-8, 13-22 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 112a and 103 Rejection previously set forth in the Non-Final Office Action mailed January 19th, 2021 and are hereby withdrawn in light of their correction. The application is in condition for allowance as set forth below. Claims 9-12 are cancelled as being directed to an invention nonelected without traverse.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 9-12 directed to an invention non-elected without traverse.  Accordingly, claims 9-12 have been cancelled.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 1-8, and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Notably, applicant’s invention necessitates among other features “a mattress pad casing adapted to be placed over a mattress, the mattress pad casing comprising one or more pockets formed along an outer seam thereof, wherein the one or more pockets include at least two semi-elliptical slits formed along a long edge of the mattress, wherein the at least two semi-elliptical slits are formed in a direction coincident with a direction normal to a top surface of the mattress, wherein the at least two semi-elliptical slits enable insertion of a first insert and a second insert; the first insert having a first side formed into a first overlapping shape that is slanted, the first insert configured to be placed within at least one pocket of the mattress pad casing; and the second insert having a second side formed into a second overlapping shape that is slanted, wherein the first insert is configured to detachably couple to the second insert by abutting the first overlapping shape that is slanted and the second overlapping shape that is slanted.
Notably, the claim necessitates in particular that two inserts are used wherein both possess slants thereof that abut one another (where abutting is understood to be directly contacting one another), and further wherein the pocket must therefore be open at the center thereof to permit such inserts to abut one another, and necessitate in particular a semi-elliptical slit that runs along the long edges of the mattress, thereby presenting effectively a top pocket sheet that is concave hourglass in shape from a plan/top view of the invention.
Notably, Zysman (U.S. Pub. No. 20140283305) does provide pockets thereof and two separate pockets that accommodate inserts therein (as illustrated in FIG. 6) and also shows embodiment where the inserts are placed within a single pocket with two inserts abutting (As illustrated in FIG. 13). However, the inserts do not possess overlapping shapes that abut one another. In the first embodiment (comprising two pockets) the inserts would never abut and would therefore not anticipate the invention. While Gilhooly could be reasonably incorporated into the second embodiment to introduce a transition region between the two inserts of either side of the bed. However, the combination of Gilhooly and Zysman would still not address the pocket which comprises semi-elliptical slits that run parallel along the long edges of the mattress and further formed in a direction coincident with the and thereafter a further modification to render the slits as semi-elliptical slits that are in a direction coincident with the normal direction of the top surface of the mattress, wherein modifying a prior modification introduces a degree of unpredictability and necessitates impermissible hindsight to achieve applicant’s invention. After exhausting the art, no prior art could locate this particular pocket configuration with both ends open, a passage therethrough (that may further have accommodated inserts therein), where the slits were such that the pocket was shaped as a concave hourglass that would obviously modify with Zysman.
Further, exhaustion of the art revealed no greater art or combination thereof that could approximate applicant’s newly amended features. It is concluded that the combination and limitations of applicant’s invention are considerable enough to overcome the best prior art at the conclusion of examination and would necessitate considerable modifications with the primary art and further modifications therewith that would introduce a degree of unpredictability and necessitate impermissible hindsight bias. No other art could be located that supplied the deficiencies previously noted concerning the features asserted by applicant. It is for these reasons and those set forth above, that claims 1, 13, and 21 are found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUKE HALL/Examiner, Art Unit 3673
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        4/12/2021